Exhibit 10(jj)

ALCOA INC.

2005 DEFERRED FEE PLAN FOR DIRECTORS

(Effective January 1, 2005; As Amended Effective January 17, 2013)

ARTICLE I — INTRODUCTION

Alcoa Inc. (the “Company”) has established this 2005 Deferred Fee Plan for
Directors (the “Plan”) to provide non-employee Directors with an opportunity to
defer receipt of fees earned for services as a member of the Company’s Board of
Directors (the “Board”) in 2005 and beyond.

ARTICLE II — DEFINITIONS

2.1 Definitions. The following definitions apply unless the context clearly
indicates otherwise:

 

  (a) Alcoa Stock Fund means the Investment Option established hereunder with
reference to the Alcoa Stock Fund under the Savings Plan.

 

  (b) Beneficiary means the person or persons designated by a Director under
Section 4.1 to receive any amount payable under Section 5.3.

 

  (c) Chairman means the Chairman of the Board.

 

  (d) Credits means amounts credited to a Director’s Deferred Fee Account, with
all Investment Option units valued by reference to the comparable fund offered
under the Company’s principal savings plan for salaried employees (“Savings
Plan”).

 

  (e) Deferred Fee Account means a bookkeeping account established by the
Company in the name of a Director with respect to amounts deferred hereunder.

 

  (f) Director means a non-employee member of the Board who participates in this
Plan. Any Director who is a director or chairman of the board of directors of a
subsidiary or affiliate of the Company shall not, by virtue thereof, be deemed
to be an employee of the Company or such subsidiary or affiliate for purposes of
eligibility under this Plan.

 

  (g) Director Share Ownership Guideline means the minimum number of shares of
Company stock or stock equivalents required to be held by each Director, as
established from time to time by the Board. Effective January 1, 2013, the
Director Share Ownership Guideline for a Director shall be $400,000. A Director
is required to invest in Alcoa common stock or defer into the Alcoa stock fund
under this Plan until the value of the investment reaches $400,000. The
investment will be valued on the first Monday in December of each year and shall
be held until retirement from the board of directors of the Company. Until the
Director Share Ownership Guideline is satisfied by a particular Director, he or
she is required to defer the Required Deferral Amount (defined below) or
otherwise use that amount of annual Fees for the purchase of Company stock.

 

  (h) Fees means all cash amounts payable to a Director for services rendered as
a member of the Board in 2005 and thereafter that are specifically designated as
fees, including, but not limited to, annual and/or quarterly retainer fees, fees
(if any) paid for attending meetings of the Board or any Committee thereof,
Committee Chair fees, Lead Director fees and any per diem fees.

 

  (i) Investment Options means the respective options established hereunder with
reference to the comparable funds under the Savings Plan.

 

  (j) Required Deferral Amount means 50% of annual Fees, until such time as a
Director has satisfied the then applicable Director Share Ownership Guideline.

 

  (k) Secretary means the Secretary of the Company.

 

  (l) Unforeseen Emergency means a severe financial hardship to the Director
resulting from (1) an illness or accident affecting the Director or his or her
spouse or dependent; (2) loss of the Director’s property due to casualty; or
(3) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the Director’s control.

 

(Effective January 1, 2005; As Amended Effective January 17, 2013)



--------------------------------------------------------------------------------

ARTICLE III — DEFERRAL OF COMPENSATION

3.1 Amount of Deferral. Beginning January 1, 2005, until a Director owns
beneficial shares of Alcoa Stock and/or has units in the Alcoa Stock Fund at
least equal to the then applicable Director Share Ownership Guideline, the
Director will be required to defer at least the Required Deferral Amount in the
Alcoa Stock Fund. Beyond that requirement, a Director may elect to defer receipt
of all Fees, or of all Fees of one or more types, or a specified portion (in 1%
increments) otherwise payable to him or her.

3.2 Manner of Electing Deferral. A Director may elect, or modify a prior
election, to defer the receipt of all or certain Fees by giving written notice
to the Secretary on a form provided by the Company, or in any other manner that
is deemed sufficient from time to time by the Chairman.

3.3 Annual Elections of Deferral. An election to defer Fees shall be made prior
to the beginning of the calendar year in which the Fees will be earned;
provided, however, that an election made within 30 days after a person first
becomes a Director shall be effective for Fees earned during that year. An
election shall continue in effect until the end of the year following the date
of the deferral election, or until the end of the Director’s service on the
Board, whichever shall occur first. The election to defer receipt of payment may
not be canceled or modified unless the Chairman, in his sole discretion,
determines that an Unforeseen Emergency exists, or except as otherwise permitted
by Internal Revenue Service regulations.

3.4 Deferring Fees. A Director shall designate the portion of his or her
deferred Fees to be invested in one or more of the Investment Options. Deferral
of the Required Deferral Amount into the Alcoa Stock Fund is required until the
Director Share Guideline is satisfied. Any Director who has satisfied the
Director Share Ownership Guideline or who wishes to defer funds other than the
Required Deferral Amount may designate Investment Options other than the Alcoa
Stock Fund for those amounts. A Director’s deferred Fees shall be credited to
the designated Investment Option(s) at the beginning of the calendar quarter
following the quarter in which such Fees were earned. Such Fees shall be
credited to the Director’s Deferred Fee Account as Credits for “units” in the
Director’s Deferred Fee Account. As of any specified date, the value per unit in
the Director’s Deferred Fee Account shall be deemed to be the value determined
for the comparable fund under the Savings Plan.

3.5 Transfers. A Director may elect to designate a different Investment Option
for all or any portion of the Credits for units in the various Investment
Options in his or her Deferred Fee Account, except that, once the Credits in the
Alcoa Stock Fund equal the Director Share Ownership Guideline, Credits for at
least that number of units must be maintained in the Alcoa Stock Fund for the
duration of the Director’s service on the Board. Beginning six (6) months after
termination of Board service, and prior to a complete distribution of the
Director’s account, the Director may transfer Credits for units in the Alcoa
Stock Fund to other Investment Options to the same extent and frequency as a
participant in the Savings Plan. A written election on a form provided by the
Company for transfer of investments into or out of any fund other than the Alcoa
Stock Fund must be received by the Secretary prior to 4:00 p.m. Eastern Time on
the business day when it is to become effective. Transfer of investments into or
out of the Alcoa Stock Fund must be received by 8:00 a.m. Eastern Time on the
business day it is to become effective. Such transfers into or out of the Alcoa
Stock Fund can be accomplished only once every fifteen (15) days. In addition,
such transfers shall be subject to reasonable administrative minimums, and any
restrictions recommended by counsel to assure compliance with applicable law.

3.6 Method of Payment.

 

  (a) All payments with respect to a Director’s Deferred Fee Account shall be
made in cash, and no Director shall have the right to demand payment in shares
of Company Stock or in any other medium.

 

  (b) Payments shall be made in a lump sum as soon as administratively
practicable following six (6) months after the conclusion of the Director’s
service on the Board. Notwithstanding the foregoing, a Director can elect (at
the time of making his or her annual deferral designation under Section 3.3) to
receive the deferred Fees in up to ten (10) annual installments. The first such
installment payment shall occur during the sixth month following the conclusion
of the Director’s service on the Board, or during the first month of the
calendar year following the conclusion of the Director’s service on the Board,
whichever occurs later.

 

(Effective January 1, 2005; As Amended Effective January 17, 2013)



--------------------------------------------------------------------------------

  (c) An election to receive installment payments in lieu of a lump sum, if made
by a Director at any time other than the time when the deferral designation is
made with respect to Fees to be earned in a given year, must be made at least
twelve months before the Director’s service on the Board ends, and that election
will result in a delay of payment with respect to such Fees of five (5) years
from the date of the end of the Director’s service.

ARTICLE IV — BENEFICIARIES

4.1 Designation of Beneficiary. Each Director may designate from time to time
one or more natural persons or entities as his or her Beneficiary or
Beneficiaries to whom the amounts credited to his or her Deferred Fee Account
are to be paid if he or she dies before all such amounts have been paid to the
Director. Each Beneficiary designation shall be made on a form prescribed by the
Company and shall be effective only when filed with the Secretary during the
Director’s lifetime. Each Beneficiary designation filed with the Secretary shall
revoke all Beneficiary designations previously made. The revocation of a
Beneficiary designation shall not require the consent of any Beneficiary. In the
absence of an effective Beneficiary designation, or if payment can be made to no
Beneficiary, payment shall be made to the Director’s estate.

ARTICLE V — PAYMENTS

5.1 Payment of Deferred Fees. No payment may be made from a Director’s Deferred
Fee Account except as provided in this Article, unless an Unforeseen Emergency
exists as determined by the Chairman in his sole discretion. If an Unforeseen
Emergency is determined by the Chairman to exist, the Chairman shall determine
when and to what extent Credits in the Director’s Deferred Fee Account may be
paid to such Director prior to or after the Director’s service on the Board;
provided, however, that the amounts distributed in connection with such an
emergency cannot exceed the amounts necessary to satisfy the emergency plus what
is necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which the hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Director’s assets (to the extent such liquidation would
not itself cause severe financial hardship.).

5.2. Payment upon Termination of Service on the Board. The value of a Director’s
Deferred Fee Account, determined in accordance with the last sentence of
Section 3.4, shall be payable in cash in a lump sum as soon as administratively
practicable following six (6) months after the Director’s service on the Board
ends, or if elected in advance by the Director under Section 3.6 hereof, in
annual installments. If installments are elected, the amount of each payment
shall be a fraction of the value of the Director’s Deferred Fee Account
designated by the Director for installment payments and in such account on the
last day of the calendar month preceding payment, the numerator of which is one
and the denominator of which is the total number of installments elected minus
the number of installments previously paid. The first installment payment shall
be made as provided in the last sentence of Section 3.6(b), and all subsequent
installment payments shall be made during the first month of each succeeding
year until said account is exhausted, except as provided in Section 5.1 or
Section 5.3.

5.3 Payment upon a Director’s Death. If a Director dies with any amount credited
to his or her Deferred Fee Account, the value of said account shall be paid as
soon as administratively practicable in a single payment to the Beneficiary (or
in several payments to each of the Beneficiaries if more than one were named by
the Director) or to the Director’s estate, as the case may be.

ARTICLE VI — MISCELLANEOUS

6.1 Director’s Rights Unsecured. Payments payable hereunder shall be payable out
of the general assets of the Company, and no segregation of assets for such
payments shall be made by the Company. The right of any Director or Beneficiary
to receive payments from a Deferred Fee Account shall be a claim against the
general assets of the Company as an unsecured general creditor. The Company may,
in its absolute discretion, establish one or more trusts or reserves, which may
be funded by reference to amounts of Credits standing in the Director’s Deferred
Fee Accounts hereunder or otherwise. Any such trust or reserve shall remain
subject to the claims of creditors of the Company. If any amounts held in a
trust of the above described nature are found (due to the creation or operation
of said trust) in a final decision by a court of competent jurisdiction, or
under a “determination” by the Internal

 

(Effective January 1, 2005; As Amended Effective January 17, 2013)



--------------------------------------------------------------------------------

Revenue Service in a closing agreement in audit or final refund disposition
(within the meaning of Section 1313(a) of the Internal Revenue Code of 1986, as
amended), to have been includable in the gross income of a Director or
Beneficiary prior to payment of such amounts from said trust, the trustee for
the trust shall, as soon as practicable, pay to such Director or Beneficiary an
amount equal to the amount determined to have been includable in gross income in
such determination, and shall accordingly reduce the Director’s or Beneficiary’s
future benefits payable under this Plan. The trustee shall not make any
distribution to a Director or Beneficiary pursuant to this paragraph unless it
has received a copy of the written determination described above, together with
any legal opinion that it may request as to the applicability thereof.

6.2 Responsibility for Taxes. The Director or Beneficiary is liable for any and
all taxes that are applicable to the amounts payable under the Plan, including
any taxes deemed payable prior to payment out of the Plan.

6.3 Non-assignability. The right of any Director or Beneficiary to the payment
of Credits in a Deferred Fee Account shall not be assigned, transferred, pledged
or encumbered and shall not be subject in any manner to alienation or
anticipation.

6.4 Administration and Interpretation. The Plan shall be administered by the
Secretary’s office. Questions of construction and interpretation will be
referred to the Chairman. The Chairman’s decision shall be final and binding.

6.5 Amendment and Termination. The Plan may be amended, modified or terminated
at any time by the Board. No amendment, modification or termination shall,
without the consent of a Director, adversely affect such Director’s rights with
respect to amounts theretofore credited to his or her Deferred Fee Account or
earlier effect the payment of Fees already deferred.

6.6 Notices. All notices to the Company under the Plan shall be in writing and
shall be given to the Secretary or to an agent or other person designated by the
Secretary.

6.7 Governing Law. This Plan shall be construed in accordance with and governed
by the laws of the Commonwealth of Pennsylvania, excluding any choice of law
provisions, which may indicate the application of the laws of another
jurisdiction.

 

(Effective January 1, 2005; As Amended Effective January 17, 2013)